UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4449


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUVENTINO BENITEZ RODRIGUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:15-cr-00415-JAB-1)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Graham Tod Green, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juventino Benitez Rodriguez pled guilty to distribution of

methamphetamine, 21 U.S.C. § 841(a)(1) (2012), and possession of

a   firearm   in    furtherance    of     a    drug   trafficking    offense,    18

U.S.C. § 924(c) (2012).          He was sentenced to a total term of 134

months’   imprisonment.       On    appeal,      counsel    has   filed   a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning

the reasonableness of Rodriguez’s sentence.                   Although informed

of his right to file a pro se supplemental brief, Rodriguez has

not done so.       Finding no error, we affirm.

      We review Rodriguez’s sentence for reasonableness “under a

deferential    abuse-of-discretion            standard.”      United    States    v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).               This review entails appellate

consideration        of   both      the        procedural     and      substantive

reasonableness of the sentence.                 Gall, 552 U.S. at 51.            We

presume that a sentence imposed within the properly calculated

Sentencing Guidelines range is reasonable.                  See Rita v. United

States, 551 U.S. 338, 347 (2007); United States v. Louthian, 756
F.3d 295, 306 (4th Cir. 2014).

      We have reviewed the record and conclude that the district

court   properly     calculated     the       Guidelines    range,   treated     the

Guidelines as advisory rather than mandatory, gave the parties

                                          2
an opportunity to argue for an appropriate sentence, considered

the relevant 18 U.S.C. § 3353(a) factors, selected a sentence

not based on clearly erroneous facts, and sufficiently explained

the   chosen    sentence.       Furthermore,        Rodriguez’s       sentence    was

within    the   Guidelines     range.         Therefore,      we     conclude     that

Rodriguez’s sentence is reasonable.

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious grounds for appeal. We

therefore   affirm     the    district   court’s      judgment.         This    court

requires that counsel inform Rodriguez, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Rodriguez requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in     this   court    for    leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Rodriguez.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court    and   argument       would    not   aid    the

decisional process.

                                                                            AFFIRMED




                                         3